

Exhibit 10.6


CHAPARRAL ENERGY, INC.
NON-OFFICER RESTRICTED STOCK UNIT PLAN
ARTICLE I
PURPOSE
SECTION 1.1    Purpose. This Non-Officer Restricted Stock Unit Plan (the “Plan”)
is established by Chaparral Energy, Inc., a Delaware corporation (the “Company”)
to create incentives which are designed to motivate Participants to put forth
maximum effort toward the success and growth of the Company and to enable the
Company to attract and retain experienced individuals who by their position,
ability and diligence are able to make important contributions to the Company’s
success. Toward these objectives, the Plan provides for the grant of Restricted
Stock Units to Eligible Employees, subject to the conditions set forth in the
Plan.
SECTION 1.2    Establishment. The Plan is effective as of March 1, 2012 (the
“Effective Date”) and for a period of ten years thereafter. The Plan shall
continue in effect after such ten-year period until all matters relating to the
payment of Awards and administration of the Plan have been settled.
SECTION 1.3    Maximum Awards. Restricted Stock Units may be awarded at the
discretion of the Committee up to an aggregate maximum value of all outstanding
Restricted Stock Units of two percent (2%) of the Company Fair Market Value (as
defined in Section 2.14). Restricted Stock Units may not be awarded any time the
aggregate maximum valuation percentage has been reached or exceeded.
ARTICLE II    
DEFINITIONS
SECTION 2.1    “Affiliated Entity” means any corporation, partnership or limited
liability company or other form of legal entity in which a majority of the
ownership interest in any such entity is owned or controlled, directly or
indirectly, by the Company or one or more of its Subsidiaries or Affiliated
Entities or a combination thereof. For purposes hereof, the Company, a
Subsidiary or an Affiliated Entity shall be deemed to have a majority ownership
interest in a partnership or limited liability company if the Company, such
Subsidiary or Affiliated Entity shall be allocated a majority of partnership or
limited liability company gains or losses or shall be or control a managing
director or a general partner of such partnership or limited liability company.
SECTION 2.2    “Award” means any Restricted Stock Unit granted under the Plan to
an Eligible Employee by the Committee.
SECTION 2.3    “Award Agreement” means any written instrument that establishes
the terms, conditions, restrictions, and/or limitations applicable to an Award
in addition to those established by this Plan and by the Committee’s exercise of
its administrative powers.



--------------------------------------------------------------------------------



SECTION 2.4    “Board” means the Board of Directors of the Company.
SECTION 2.5    “Cause” means (A) Participant’s conviction by a court of
competent jurisdiction as to which no further appeal can be taken of a crime
involving moral turpitude or a felony or entering the plea of nolo contendere to
such crime by the Participant; (B) the commission by Participant of a material
act of fraud upon the Company or any Affiliated Entity; (C) the material
misappropriation of funds or property of the Company or any Affiliated Entity by
Participant; (D) the knowing engagement by Participant, without the written
approval of the Board in any material activity which directly competes with the
business of the Company or any Affiliated Entity, or which the Board determines
in good faith would directly result in a material injury to the business or
reputation of the Company or any Affiliated Entity; or (E) the willful, material
and repeated nonperformance of Participant’s duties to the Company or any
Affiliated Entity (other than by reason of Participant’s illness or incapacity).
SECTION 2.6    “Change of Control Event” means:
(i)    The consummation of any transaction or series of related transactions
involving the sale of the Company’s outstanding securities (but excluding a
public offering of the Company’s capital stock) for securities or other
consideration issued or paid or caused to be issued or paid by such other
corporation or an Affiliate thereof and which result in this Company’s
shareholders (or their Affiliates) immediately prior to such transaction not
holding at least a majority of the voting power of the surviving or continuing
entity following such transaction; or
(ii)    The consummation by the Company (whether directly involving the Company
or indirectly involving the Company through one or more intermediaries) of (x) a
merger, consolidation, reorganization, or business combination or (y) a sale or
other disposition of all or substantially all of the Company’s assets or (z) the
acquisition of assets or stock of another entity, in each case, other than a
transaction which results in the Company’s voting securities outstanding
immediately before the transaction continuing to represent (either by remaining
outstanding or by being converted into voting securities of the Company or the
person that, as a result of the transaction, controls, directly or indirectly,
the Company or owns, directly or indirectly, all or substantially all of the
Company’s assets or otherwise succeeds to the business of the Company (the
Company or such person, the “Successor Entity”)) directly or indirectly, at
least a majority of the combined voting power of the Successor Entity’s
outstanding voting securities immediately after the transaction.”
SECTION 2.7    “Code” means the Internal Revenue Code of 1986, as amended.
References in the Plan to any section of the Code shall be deemed to include any
amendments or successor provisions to such section and any regulations under
such section.
SECTION 2.8    “Committee” means the Company’s Executive Committee.
SECTION 2.9    “Common Stock” means the Class A common stock, par value $.01 per
share, of the Company, and after substitution, such other stock as shall be
substituted therefore as provided in Article V.



--------------------------------------------------------------------------------



SECTION 2.10    “Company Fair Market Value” means the equivalent of the
Company’s calculated equity as determined by the adjusted book value approach.
This approach defines equity as the Company’s total asset value less its total
liabilities, with assets and liabilities being adjusted to fair market value as
defined below. The calendar year end audited financial statements of the Company
will serve as the basis for the adjusted balance sheet for the valuation period
ending December 31 in any year, and the second quarter financial statements of
the Company as filed with U.S. Securities and Exchange Commission (the “SEC”),
the Company’s Form 10-Q, or if the Company is not subject to the filing
requirements of the 1934 Act, then its internal financial statements as prepared
in accordance with generally accepted accounting principles consistent with the
most recent audited financial statements of the Company, and after review by the
Company’s independent auditor will serve as the basis for the adjusted balance
sheet for the valuation period ending June 30 in any year.
It is anticipated that the primary adjustment required will be adjusting the
value of the proved oil and gas properties, as shown on the financial
statements, to their fair market value. The fair market value of the oil and gas
properties will be based on internal reserve reports at NYMEX forward pricing
with cash flows discounted at 10% (“PV-10”). Nymex forward pricing is applied as
an arithmetic average for each year for which the forecast data is available.
Should the Nymex data beyond year 10 exhibit a high variance from the trend due
to older trades or other factors, then that data should be smoothed to honor the
trend. Pricing beyond the Nymex dataset shall be held flat at the last price
defined.
An annual adjustment factor shall be applied to LOE and capital forecasts. This
adjustment factor for each year is equal to the weighted average rate of
increase or decrease of the commodity prices relative to the prior year.
Weighting is performed according to the proportion of revenue for that year.
Natural gas liquids (NGL) revenue shall be combined with oil revenue for this
calculation. No adjustment factor will be applied for years in which the
weighted average adjustment factor is below zero unless and until the price of
the commodity providing the majority of the forecasted revenue declines to a
level more than 10% below its price from the first year. Additionally, no
adjustment, positive or negative, will be applied beyond the point where that
primary commodity reaches its final price.
From time to time, other adjustments to asset or liability values may be
required. These adjustments will be listed separately with sufficient detail to
support the adjustment. With regard to liabilities, and for purposes of the
Plan, Restricted Stock Units, preferred stock, and any securities having similar
features will be considered to be a liability. Adjustments as approved by the
Committee will be final.
SECTION 2.11    “Date of Grant” means the date on which the grant of an Award is
authorized by the Committee or such later date as may be specified by the
Committee in such authorization. Awards may only be granted with a Date of Grant
of January 1st or July 1st, with the exception of the initial Awards issued
under this Plan with a Date of Grant of March 12, 2012.
SECTION 2.12    “Disability” means the Participant is unable to continue
employment by reason of any medically determinable physical or mental impairment
which can be expected to result in death or can be expected to last for a
continuous period of not less than 12 months. For



--------------------------------------------------------------------------------



purposes of this Plan, the determination of Disability shall be made in the sole
and absolute discretion of the Committee.
SECTION 2.13    “Eligible Employee” means any employee of the Company, a
Subsidiary, or an Affiliated Entity as approved by the Committee.
SECTION 2.14    “Exchange Act” means the Securities Exchange Act of 1934, as
amended.
SECTION 2.15     “Participant” means an Eligible Employee to whom an Award has
been granted by the Committee under the Plan.
SECTION 2.16    “Plan” means Chaparral Energy, Inc. Non-Officer Restricted Stock
Unit Plan.
SECTION 2.17    “Restricted Stock Unit” means a restricted stock unit granted to
an Eligible Employee under Article IV of the Plan. The Committee may in its
discretion issue fractional Restricted Stock Units.
SECTION 2.18    “Restricted Stock Unit Value” shall be determined as follows:
the value of one Restricted Stock Unit will be equivalent to the value of 2.185%
(0.02185) of one share of Common Stock (which means one share of Common Stock is
equivalent in value to 45.7591 Restricted Stock Units). The value of one share
of Common Stock is defined as the Company Fair Market Value divided by the total
number of outstanding shares of Common Stock. The ratio used to determine
equivalent value as described above may be adjusted by the Committee in its
discretion.
SECTION 2.19    “Subsidiary” shall have the same meaning set forth in Section
424 of the Code.
ARTICLE III    
ADMINISTRATION
SECTION 3.1    Administration of the Plan by the Committee. The Committee shall
administer the Plan. The Committee shall hold meetings at such times and places
as it may determine. A majority of the members of the Committee shall constitute
a quorum, and the acts of a majority of the members present at any meeting at
which a quorum is present or acts reduced to or approved in writing by a
majority of the members of the Committee shall be the valid acts of the
Committee.
Subject to the provisions of the Plan, the Committee shall have exclusive power
to:
(a)    Select Eligible Employees to participate in the Plan.
(b)    Determine the time or times when Awards will be made to Eligible
Employees.
(c)    Determine the form of an Award, the number of Restricted Stock Units
subject to the Award, the amount and all the terms, conditions (including
performance requirements), restrictions and/or limitations, if any, of an Award,
including the time and conditions of exercise or vesting, and the terms of any
Award Agreement.



--------------------------------------------------------------------------------



(d)    Determine whether Awards will be granted singly or in combination.
(e)    Accelerate vesting.
(f)    Take any and all other action it deems necessary or advisable for the
proper operation or administration of the Plan.
SECTION 3.2    Committee to Make Rules and Interpret Plan. The Committee in its
sole discretion shall have the authority, subject to the provisions of the Plan,
to establish, adopt, or revise such rules and regulations and to make all such
determinations relating to the Plan, as it may deem necessary or advisable for
the administration of the Plan. The Committee’s interpretation of the Plan or
any Awards and all decisions and determinations by the Committee with respect to
the Plan shall be final, binding, and conclusive on all parties.
ARTICLE IV    
RESTRICTED STOCK UNITS
SECTION 4.1    Grant of Awards. The Committee may, subject to the provisions of
the Plan and such other terms and conditions as it may determine, grant
Restricted Stock Units to Eligible Employees. A Restricted Stock Unit entitles a
Participant to receive payment of an amount equal to the Restricted Stock Unit
Value on the applicable vesting date(s). Each Award of Restricted Stock Units
shall be evidenced by an Award Agreement executed by the Company and the
Participant, and shall contain such terms and conditions and be in such form as
the Committee may from time to time approve.
SECTION 4.2    Conditions of Restricted Stock Units.
(a)    Vesting Period. The Committee shall determine the employment and service
requirements which shall apply to Restricted Stock Units granted under this
Plan. Unless (i) vesting is accelerated as a result of involuntary termination
of employment without Cause during the twelve-month period following the
occurrence of a Change of Control Event or by the Committee as provided in the
Participant’s Award Agreement, (ii) an Award with a shorter vesting schedule is
approved by the Board or (iii) vesting is otherwise accelerated by the
Committee, the Restricted Stock Units shall vest over a minimum three-year
period, with up to one‑third of the Restricted Stock Units available for vesting
on or after the first annual anniversary date of the Award and up to an
additional one‑third of the Restricted Stock Units available for vesting on or
after each of the second and third annual anniversary dates. Awards with a Date
of Grant of July 1 shall have an anniversary date of July 1 and Awards with a
Date of Grant of January 1 shall have an anniversary date of January 1, except
for the initial Awards granted on March 12, 2012 which shall vest on January 1,
2013, January 1, 2014 and January 1, 2015.
(b)    No Rights as Shareholders. The holder of a Restricted Stock Unit Award
shall have no voting rights and shall have no rights to receive dividends.
(c)    Nontransferability of Restricted Stock Unit Awards. The right to receive
a payment



--------------------------------------------------------------------------------



pursuant to a Restricted Stock Unit Award shall not be subject in any manner to
anticipation, alienation, sale, transfer, pledge, exchange, assignment,
encumbrance, or garnishment by creditors of the holder of the Restricted Stock
Unit Award or the holder’s beneficiary, except transfer by will or the laws of
descent and distribution.
(d)    Compliance with Section 409(A) of the Code. It is intended that the
Restricted Stock Unit Awards qualify for the “short-term deferral” exception
from Section 409A of the Code. However, any Restricted Stock Unit Award granted
under the Plan that is not exempt from the requirements of Section 409A of the
Code shall contain such provisions so that such Restricted Stock Unit Award will
comply with the requirements of Section 409A of the Code. Such restrictions, if
any, shall be determined by the Committee and contained in the Award Agreement
evidencing such Restricted Stock Unit Award.
SECTION 4.3    Payment. Upon vesting, redemption of a Restricted Stock Unit
Award is mandatory and will be paid in cash in the form of a lump sum. It is
anticipated that the date of payment will be on or before April 15th for Awards
that vest January 1st and on or before September 15th for Awards that vest July
1st, but in any event payment shall be no later than the 15th day of the third
calendar month immediately following the end of the calendar year in which the
applicable portion of the Restricted Stock Unit Award has vested. The Restricted
Stock Unit Value used to determine the payment amount for Restricted Stock Units
that have vesting dates from January 1 to June 30 will be based upon the
valuation period ending on the immediately preceding December 31 and for
Restricted Stock Units that have vesting dates from July 1 to December 31, will
be based upon the valuation period ending on the immediately preceding June 30.
ARTICLE V    
STOCK ADJUSTMENTS
In the event that the shares of Common Stock, as constituted on the Effective
Date of the Plan, shall be changed into or exchanged for a different number or
kind of shares of stock or other securities of the Company or of another
corporation (whether by reason of merger, consolidation, recapitalization,
reclassification, stock split, spin-off, combination of shares or otherwise), or
if the number of such shares of Common Stock shall be increased through the
payment of a stock dividend, or a dividend on the shares of Common Stock, or if
rights or warrants to purchase securities of the Company shall be issued to
holders of all outstanding Common Stock, then if the Committee shall, in its
sole discretion, determine that such change equitably requires an adjustment in
the Restricted Stock Units available under and subject to the Plan, or in any
Award, theretofore granted, such adjustments shall be made in accordance with
such determination. Notwithstanding the foregoing, to the extent the Common
Stock becomes listed on the New York Stock Exchange or other exchange or the
Nasdaq/National Market System, the Board may, in its sole discretion, modify the
Restricted Stock Units to be comparable to shares of Common Stock, resulting in
the value of one Restricted Stock Unit being equal to the closing price of one
share of Common Stock as reported by such stock exchange or exchanges or the
Nasdaq/National Market System on the day for which such value is to be
determined, or, if no sale of the Common Stock shall have been made on any such
stock exchange or the Nasdaq/National Market System that day, on the next
preceding day on which there was a sale of such Common Stock.



--------------------------------------------------------------------------------



ARTICLE VI    
GENERAL
SECTION 6.1    Amendment or Termination of Plan. The Board may suspend or
terminate the Plan at any time. In addition, the Board may, from time to time,
amend the Plan in any manner.
SECTION 6.2    Termination of Employment; Termination of Service. Unless the
Committee, in its sole discretion, accelerates all or a portion of an unvested
Award in the event of an Eligible Employee’s death, Disability, or termination
for an approved reason, all unvested Restricted Stock Units of such Eligible
Employee shall be cancelled or forfeited upon a termination of such Eligible
Employee’s employment with the Company, a Subsidiary, or an Affiliated Entity
for any reason, except as provided in Sections 4.2(a) or 6.4.
SECTION 6.3    Withholding Taxes. Unless otherwise paid by the Participant, the
Company, its Subsidiaries or any of its Affiliated Entities shall be entitled to
deduct from any payment under the Plan, regardless of the form of such payment,
the amount of all applicable income and employment taxes required by law to be
withheld with respect to such payment or may require the Participant to pay to
it such tax prior to and as a condition of the making of such payment.
SECTION 6.4    Change of Control. Notwithstanding any other provision in this
Plan to the contrary, Awards granted under the Plan to any Eligible Employee
will be immediately vested, fully earned and exercisable in the event of a
Participant’s involuntary termination of employment without Cause within the
twelve-month period immediately following the occurrence of a Change of Control
Event.
SECTION 6.5    Amendments to Awards. Subject to the limitations of the Plan, the
Committee may at any time unilaterally amend the terms of any Award Agreement,
whether or not presently vested, to the extent it deems appropriate. However,
amendments that result in a decrease in the number of Restricted Stock Units
awarded (except by operation of Article V), an extension of the vesting period,
or that are otherwise adverse to the Participant, shall require the
Participant’s consent.
SECTION 6.6    Right to Continued Employment. Participation in the Plan shall
not give any Eligible Employee any right to remain in the employ of the Company,
any Subsidiary, or any Affiliated Entity. The Company or, in the case of
employment with a Subsidiary or an Affiliated Entity, the Subsidiary or
Affiliated Entity reserves the right to terminate any Eligible Employee at any
time. Further, the adoption of this Plan shall not be deemed to give any
Eligible Employee or any other individual any right to be selected as a
Participant or to be granted an Award.
SECTION 6.7    Reliance on Reports. Each member of the Committee and each member
of the Board shall be fully justified in relying or acting in good faith upon
any report made by the independent public accountants of the Company and its
Subsidiaries and upon any other information furnished in connection with the
Plan by any person or persons other than himself or herself. In no event shall
any person who is or shall have been a member of the Committee or of the Board
be liable for any determination made or other action taken or any omission to
act in reliance upon any such report or information or for any action taken,
including the furnishing of information, or failure



--------------------------------------------------------------------------------



to act, if in good faith.
SECTION 6.8    Death of a Participant. In the event of the death of a
Participant before payment of the Award has been made, that portion of the Award
which is then vested, if any, shall be paid to the beneficiary designated by the
Participant on a form provided by the Committee, and if there is no such
designation, then, payment will be paid to the Participant’s estate.
SECTION 6.9    Construction. Masculine pronouns and other words of masculine
gender shall refer to both men and women. The titles and headings of the
sections in the Plan are for the convenience of reference only, and in the event
of any conflict, the text of the Plan, rather than such titles or headings,
shall control.
SECTION 6.10    Governing Law. The Plan shall be governed by and construed in
accordance with the laws of the State of Oklahoma except as superseded by
applicable Federal law.
SECTION 6.11    No Trust or Fund Created. Neither the Plan nor an Award shall
create or be construed to create a trust or separate fund of any kind or a
fiduciary relationship between the Company and a Participant or any other
person. To the extent that a Participant acquires the right to receive payments
from the Company pursuant to an Award, such right shall be no greater than the
right of any general unsecured creditor of the Company.
Approved by the Executive Committee this 12th day of March, 2012.






/s/ Mark A. Fischer
Mark A. Fischer, President and CEO







/s/ K. Earl Reynolds
K. Earl Reynolds, COO and EVP







/s/ Joseph O. Evans
Joseph O. Evans, CFO and EVP






